Exhibit 10.1

 

Representative of Party A   Phone: Fax: Cell: Representative of Party B   Phone:
Fax: Cell: Representative of Party C   Phone: Fax: Cell:

 

License Agreement of Sales Agent and Platform of IB-LIVE

 

Number

 

Party A: Shaanxi Entai Bio-Technology Co. Ltd. (Hereinafter referred to as Party
A)     Party B: Xi’an Hedetang Nutritious Food Research Institute Co. Ltd.
(Hereinafter referred to as Party B)     Party C: GlobalKey Supply Chain Ltd.
(Hereinafter referred to as Party C)

 

In order to expand the market and promote the sales, after negotiation and by
mutual agreement, the three parties reached agreement on the sales of Party A's
products of IB-LIVE series as follows:

 

Article 1: Agent and Guarantee

 

1. Party A appoints Party B as its sole global (including China) agent of Party
A's IB-LIVE series products (hereinafter referred to as Products). (Party A
agrees to provide the Products to Party B at the agent price of             *
per box plus tax, and each box has two tablets). Party B has the right to
appoint general distributor with Party A’s permission.

 

2. Party B shall pay a security deposit of RMB 5,000,000 Yuan to Party A. Party
C shall pay a security deposit of RMB 10,000,000 Yuan to Party A. The security
deposit shall be paid within a year.

 

Article 2: Authorized Territory

 

1. Party A and Party B authorize Party C as the global general distributor and
the sole operating platform of the Products. (Party B agrees to provide the
Products to Party C at the general distributor price of             * per box
plus tax, and each box has two tablets). Party C shall be in charge of the
actual product marketing, sales and sales channel development, product promotion
and other business activities. Party C has the right to develop distributors
worldwide.

 

2. During the term of this agreement, Party C shall be entitled to sell or
manage the Products in the name of Party A and Party B or either of them.

 

3. Without Party A’s permission, Party B and Party C shall not transfer its sole
global agent right and sole global distributor and operating platform right,
respectively to any third party. Otherwise, Party B and Party C shall bear all
the losses and expenses caused by such unauthorized transfer.

 

4. Party B and Party C shall provide the following to Party A when signing this
agreement: company qualification, the copy of the identification of legal
representative or authorized personnel who sign this agreement, basic
information and other formalities.

  

* This provision has been purposely omitted and separately filed with the
Commission. Confidential treatment has been requested with respect to such
portion of this Agreement.

 

 



陕西恩泰生物科技有限公司

第 1 页共 4 页

 

 

Article 3: Take delivery, Invoice and Clearing

 

1. Take delivery: Party A shall deliver the Products to the designated place by
Party C within 3 days upon receiving Party C’s notice.

 

2. Payment methods: Party A only receives cash check, online bank transfer and
cash. Other payment methods shall be negotiated by both parties. Other payment
methods will be rejected without getting permission first. As agreed by all
three parties, every Friday is the clearing date. Three parties shall complete
the clearing on the same date for the Products delivered during the week and
parties shall not delay payments.

 

3. Invoice: Party A shall provide value added tax invoice to Party B or its
designated company. Party B or its designated company shall provide value added
tax invoice to Party C. All invoices shall be delivered separately from the
delivery of the Products.

 

Article 4: Place of Delivery and Freight

 

1. The place of delivery shall be the warehouse designated by Party C.

 

2. The freight to the place of delivery shall be paid by Party A. Party A
usually delivers by road or rail. If Party C requests for other delivery
methods, it should bear such freight. Party A should bear the extra freight
expenses if Party A needs to arrange other faster shipping methods in case it
cannot ship the Products in the 3-days.

 

3. Party C shall get the certification of damage from the delivery company if
Party C finds the Products are damaged and shall notify Party A for compensation
within 3 days upon receiving the Products. Party A shall not pay for the
compensation if Party C cannot provide the certification of damage or does not
notify Party A within 3 days.

 

Article 5: Task and Evaluation

 

1. During the term of this agreement, the task of Party C in the first year is
as follow: (Unit: piece, 300 boxes / piece)

   

Products \ Month   Sept.   Oct.   Nov.   Dec.   Jan.   Feb.   Mar.   Apr.   May
  Jun.   Jul.   Aug.   Total IB-LIVE   1000   /   /   1000   1000   1000   1000
  1000   1000   1000   1000   1000   10000

  

2. Evaluation

 

(1) Task evaluation: Party C shall be evaluated since the date the sales
management agreement is signed. If the quarterly task completion rate is below
70%, Party A shall have the right to reduce the authorized areas or cancel Party
C’s agent qualification and terminate the cooperation with Party C.

 

(2) If Party C fails to take delivery for two consecutive months in a row, Party
C shall be deemed to have waived its sales management right.

 

(3) In order to help Party C to develop business, Party A shall provide a
certain number of samples. The rate for the free sample is 1/10 of the ordered
Products in the first quarter, 1/15 of the ordered Products in the second
quarter and 1/20 of the ordered Products after that.

   

 



陕西恩泰生物科技有限公司

第 2 页共 4 页

 

 

Article 6: Rights and Obligations

 

Party A

 

1. Party A shall provide the Products that conform to the national quality,
safety and food standards.

 

2. P arty A shall provide all the necessary permits for Party B and Party C to
sell the Products.

 

3. Party A shall ship the Products within 3 days upon receiving Party C’s
delivery notice. If Party A cannot deliver on schedule due to special
circumstances, Party A shall inform Party C in time.

 

4. Party A has the right to monitor Party C’s sales channel and retail price.

 

5. Party A has the obligation to provide help to Party B and Party C on market
planning and cooperate with Party B and Party C in large promotion activities.

 

6. Party A shall provide the necessary samples for Party C to comply with
formalities. If the sample doesn’t meet requirement upon inspection, the
inspection fee shall be paid by Party A.

 

Party B

 

1. Party B shall operate legally in the authorized areas and has an obligation
to protect Party A’s corporate image.

 

2. Party B shall provide the following documents to Party A (copies with company
seal): business license, business certificate, tax registration certificate,
organization code certificate, identification of legal representative, internal
basic information and local resources information. All the documents shall be
true and valid during the agreement period.

 

3. Party B shall be in charge of the daily management of Party C on behalf of
Party A.

 

Party C

 

1. Party C shall ensure that the retail price of Party A’s Products shall be no
less than             * box. Otherwise, Party A has the right to penalize Party
C up to cancel its rights of the agent, sales management and platform operation
for the Products, and Party B and Party C shall bear the corresponding liability
and economic losses. Any price adjustment shall be settled in a supplementary
agreement after negotiation and agreed by all three parties.

 

2. Within the areas stipulated in this agreement, Party C shall assume all the
legal liability for any agreements of the operating activities and commitments
to perform relating to Party A’s Products.

 

3. After Party A provides the permits, Party C shall bear all the expenses for
the Products filings, sales, promotion and other marketing and management
expenses.

 

Article 7: Product Quality and Return and Exchange Policy

 

1. Party C can exchange Products unconditionally due to quality problem of the
Products and Party A shall bear the exchange expenses and the losses caused by
the quality problems. Party A shall protect Party B and Party C from any such
losses.

 

2. No exchange or return without a justified reason.

 

* This provision has been purposely omitted and separately filed with the
Commission. Confidential treatment has been requested with respect to such
portion of this Agreement.

 

 



陕西恩泰生物科技有限公司

第 3 页共 4 页

 

 

Article 8 The overall term of this Agreement shall be from September 01, 2017 to
December 25, 2022. The agreement shall be renewed every year. In principle, the
annual task shall increase by 20% on the basis of that of the previous year. The
annual task, pricing, promotion expenses for each year during the five-year
period shall be made through negotiation among three parties based on specific
circumstances and enter into supplement agreements. The annual agreement when
signed should not be changed fundamentally without any special circumstances.

 

Article 9 If Party B and Party C request to continue selling, managing and
operating Party A’s Products after the termination of this agreement, they have
the right to request Party A to renew the agreement. Party A shall agree to
renew the agreement if the following conditions are met:

 

1. Over 90% (including 90%, in RMB amount) of the task for the previous year
required in the agreement has been met;

 

2. No serious violation of Party A’s sales management polices during the
agreement term.

 

Article 10 All disputes arising from the performance of this agreement shall be
resolved through friendly negotiation among three parties. In case no settlement
can be reached through negotiation, all three parties agree to resolve it
through litigation with the People’s Court where Party A is located as the
competent court.

 

Article 11 Market management policies, sales policies, management methods of
transregional sales and transshipments of Party A shall be an integrated part of
the agreement. The right to interpretation of this agreement belongs to Party A.

 

Article 12 The first year of this Agreement shall be September 01, 2017 to
August 31, 2018.

 

Article 13 This agreement is made in triplicate, each party hold one copy.
Parties hereto may revise or supplement matters not mentioned herein through
negotiation. Supplemental agreements shall have the same legal effect as this
agreement.

 

Article 14 Any date in this Agreement shall be delayed to the next business day
if it falls into a statutory holiday.

  

Party A: (Seal)   Party B: (Seal)   Party C: (Seal)           Shaanxi Entai
Bio-Technology Co. Ltd.   Xi’an Hedetang Nutritious Food Research Institute Co.
Ltd.   GlobalKey Supply Chain Ltd.           Date: September 20, 2017   Date:
September 20, 2017   Date: September 20, 2017

  

 

 

陕西恩泰生物科技有限公司 第 4 页共 4 页

